Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 as amended recites             
                
                    
                        v
                    
                    
                        V
                        K
                    
                
                =
                
                    
                        
                            
                                V
                            
                            
                                i
                                n
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                v
                                k
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        v
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                    
                        1
                        /
                        j
                    
                
            
        , vvk is a precompression volume, vi is an internal volume ratio.
It is not clear vvk on the left hand side of equation is the same vvk which is the denominator on the right hand side of the equation.  If this is true, this equation can be rewritten as vvk2 = vin.  Then vvk = vin = 1.  The Office does not think this a correct expression of the invention.  Applicant is required to express the math expression correctly with the support from the specification.
Further, the metes and bounds of claim 1 cannot be ascertained since “vi” recited in Claim 1 is indefinite and renders claim 1 ambiguous (MPEP § 2173).  The “vi” shall be well defined in the claim recitation of Claim 1.
In Reference to Claims 2-6 and 8-28
Claims 2-6 and 8-28 are rejected by their virtue dependency to Claim 1.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment to the tile has been accepted.  The Objection to the specification has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/3/2022